Citation Nr: 1602740	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  07-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1958 to February 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On his October 2007VA Form 9, substantive appeal, the Veteran requested a Central Office Board hearing.  However, in a November 2007 hearing election form, the Veteran indicated that he no longer desired a Board hearing.  Therefore, the Board finds that the Veteran's hearing request has been withdrawn, and will proceed with appellate review.  38 C.F.R. § 20.704(e) (2015).

The Board notes that the Veteran is represented by Disabled American Veterans.  In this regard, the Board does not construe a statement from the Veteran, dated in May 2009, as revoking such representation. 

This matter was previously remanded by the Board in July 2011 and December 2014.  It now returns for appellate review.  However, as discussed below, the Board finds that there has not been substantial compliance with the December 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's December 2014 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

The December 2014 Board remand, in pertinent part, found an examination was warranted in order to obtain an opinion as to whether the Veteran's service-connected disabilities, considered separately and in combination, prevent the Veteran from securing and following a substantially gainful occupation consistent with his educational attainment and occupational experience.  

Pursuant to the December 2014 Board remand, several VA examinations were afforded to the Veteran.  A March 2015 VA heart examination report found the Veteran's heart condition did not impact his or her ability to work.  The March 2015 VA heart examiner also stated the Veteran's metabolic equivalents (METs) level limitation was not due solely to the heart condition and that a percentage of the METs level limitation that was due solely to the heart condition could not be estimated as the limitation in the METs level was due to multiple factors; and it was not possible to accurately estimate this percentage.  A March 2015 VA heart examination addendum opinion stated the Veteran's complaints were from chest pain from an incision and surgery in 1960 for a pulmonary condition, not a heart condition.  The VA examiner stated the Veteran had a recent nuclear stress test which was negative for ischemia, and that the Veteran denied any history of heart disease.  Therefore, the VA examiner stated she could not say that the Veteran had a heart condition that would prevent employment.  In a July 2015 VA addendum opinion, the VA examiner stated the Veteran did not have coronary artery disease and his echo was good with an ejection fraction (EF) of 65 percent as noted on examination.  The July 2015 VA examiner found the Veteran's METs level was likely due to other factors, not his heart condition, and referenced a list of active problems.

An April 2015 VA audiological examination report indicated that the Veteran stated the functional impact of his hearing loss was that without hearing aids, he could not understand words when spoken to, including when watching television or during church.  The April 2015 VA audiological examination report found the Veteran's tinnitus did not impact the ordinary conditions of daily life, including his ability to work.

An April 2014 tuberculosis examination report stated the Veteran had no history of tuberculosis but rather the correct diagnosis was pulmonary hemorrhage left lung with partial resection left lung.  An April 2014 respiratory examination report stated the Veteran's respiratory condition did impact his ability to work and described the impact of such as shortness of breath, worsening in the past two years, and mixed with severe chronic pain with limits to no lifting or bending.

However, the Board finds these examination reports did not provide a full description of the effects of the service-connected disabilities on the Veteran's ordinary activity and occupational ability.  Moreover, the Board emphasizes that if it is not possible for the VA examiner to distinguish the effects of the Veteran's service-connected angina like chest pain, from any nonservice-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected angina like chest pain.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a non service-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).  The Board finds the July 2015 heart examination addendum opinion which only referenced a list of the Veteran's active problems as a reason it was not possible to accurately estimate the percentage of his METS is insufficient.  Furthermore, the March 2015 heart examiner, during the initial examination, or in the addendum opinions, did not address an October 2013 VA treatment record which diagnosed the Veteran with normal left ventricular size and systolic function, concentric left ventricular hypertrophy, mild mitral annular calcification, mild mitral regurgitation, reduced diastolic compliance, aortic sclerosis but no significant valvular stenosis, and trace aortic insufficiency.  

Additionally, a VA examiner should also specifically consider the February 1985 letter, from Crawford Risk Management Service, which noted in part, that the Veteran experienced a severe limitation of functional capacity.  Thus, for the reasons described above, a remand is warranted to accomplish the Board's December 2014 remand directive and obtain an adequate opinion in regard to the Veteran's TDIU claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the extent of social and occupational functional impairment due to his service-connected disabilities.  The entire claim file should be made available for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record, whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of occupational functional impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability on the Veteran's ordinary activity and occupational ability.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The examiner should also consider the February 1985 letter, from Crawford Risk Management Service, which noted in part, that the Veteran experienced a severe limitation of functional capacity and address the cardiac related diagnoses noted in the October 2013 VA treatment record.

The examiner must provide a complete rationale for any opinion expressed.

2.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  Finally, and after undertaking any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





